

SEPARATION AGREEMENT AND MUTUAL GENERAL RELEASE
 
This SEPARATION AGREEMENT AND MUTUAL GENERAL RELEASE (hereinafter referred to as
the “Agreement” and/or “Separation Agreement”) is made and entered into between
and among Howard Chase (“Chase”), Loren McFarland (“McFarland”), William
Hitchcock (“Hitchcock”) and Eugene Bauer (“Bauer”) (collectively, Chase,
McFarland, Hitchcock and Bauer, the “Director Parties” and each individually
also a “Director” ), Patient Safety Technologies, Inc., a Delaware corporation
(“PST”) and those stockholders set forth on the signature pages hereto
(collectively, the “Stockholder Parties” and the Stockholder Parties, the
Director Parties and PST, the “Parties” and each a “Party”).
 
RECITALS
 
A.          The Directors are Directors of PST.
 
B.           The Directors have performed significant services and contributions
to PST during their tenure as Directors of PST.
 
C.           The Directors have participated in the review and approval process
related to a Series B Preferred Stock financing of PST (the “Financing”) by
certain investors, including several Stockholder Parties.
 
D.          At the Closing of the Financing (the “Closing”), the Directors are
resigning as Directors of PST.
 
E.           In connection with the Financing, the Parties desire to enter into
this Separation Agreement and Mutual General Release to facilitate the Financing
and provide for a smooth transition.
 
NOW, THEREFORE, in consideration of the premises and promises herein contained,
the adequacy and receipt of which are hereby acknowledged by all Parties, the
Parties agree as follows (except where this Agreement provides that an agreement
is only of a specific Party):
 
AGREEMENTS
 
1.  Incorporation of Recitals:  The foregoing Recitals are hereby incorporated
into this Agreement.
 
2.  Mutual General Release Of Claims: Each of the Parties  hereby releases the
other as follows:
 
(a)         Except with respect to, and in connection with, the enforcement of a
Party's rights and representations and warranties under the provisions of this
Agreement, effective as of the Closing, each of the Stockholders Parties and
separately, PST, each on its own respective behalf and on behalf of its
respective heirs, administrators, executors, predecessors, successors and
assigns, does hereby and forever release and discharge each of the Director
Parties, and each of their respective heirs, administrators, executors,
successors, assigns, affiliates, representatives, agents, servants, employees,
shareholders, partners, directors, insurers, predecessors in interest, attorneys
and accountants (collectively, the "Director Released Parties"), of and from any
and all present and future obligations (accrued or unaccrued), claims, demands,
actions, causes of action, indebtedness, liabilities, agreements, damages, or
losses of any type, kind or character, whether known or unknown, asserted or
which could have been asserted, suspected or unsuspected, fixed or contingent,
which directly or indirectly relate to, arise out of, or are in any way
connected with any act or omission taken or occurring on or at any time prior
to, the Closing directly or indirectly related to or involving or arising out of
PST in any manner (collectively, the "Director Released Claims").
Notwithstanding the foregoing, this Section 2(a) does not release or discharge
(a) Director Released Claims that cannot lawfully be released by this Agreement
or (b) the Indemnification Agreements (defined below). For the avoidance of
doubt, the terms and conditions of the Indemnification Agreements shall be
applied without being affected by the release of the Released Claims set forth
in this Agreement..
 
 
Page 1 of 8

--------------------------------------------------------------------------------

 

(b)         Except with respect to, and in connection with, the enforcement of a
Party's rights and representations and warranties under the provisions of this
Agreement, effective as of the Closing, each of the Director Parties, on its own
behalf and on behalf of its heirs, administrators, executors, predecessors,
successors and assigns, does hereby and forever release and discharge PST and
each of the Stockholder Parties, and each of their respective heirs,
administrators, executors, successors, assigns, affiliates, representatives,
agents, servants, employees, shareholders, partners, directors, insurers,
predecessors in interest, attorneys and accountants (collectively, the
"Stockholder Released Parties"), of and from any and all present and future
obligations (accrued or unaccrued), claims, demands, actions, causes of action,
indebtedness, liabilities, agreements, damages, or losses of any type, kind or
character, whether known or unknown, asserted or which could have been asserted,
suspected or unsuspected, fixed or contingent, which directly or indirectly
relate to, arise out of, or are in any way connected with any act or omission
taken or occurring on or at any time  prior to, the Closing which are directly
or indirectly related to or involving or arising out of PST in any manner
(collectively, the "Stockholder Released Claims").  Notwithstanding the
foregoing, this Section 2(b) does not release or discharge (a) Stockholder
Released Claims that cannot lawfully be released by this Agreement nor (b) the
Indemnification Agreements dated June 1, 2010, by and between PST and each
Director (the “indemnification Agreements”); it being understood that the
Indemnification Agreements shall remain in full force and effect notwithstanding
this Separation Agreement nor (c) any indemnification obligations under PST’s
charter documents (Bylaws/Certificate of Incorporation) nor (d) any obligation
of PST or its insurance carriers to provide insurance coverage or accept and
defend indemnification claims nor (e) the stock options or cash compensation to
which each Director is entitled as set forth elsewhere in this Agreement.
 
3.  No Complaints/Covenant Not To Sue/Acknowledgment:  Each Party each represent
that they have not filed any complaints, charges, claims, or actions against any
of the other Parties related to the subject matter of this Agreement with any
state, federal, or local agency or court or any other forum. Except with respect
to, and in connection with, the enforcement of a Party's rights under the
provisions of this Agreement, all Parties to this Agreement covenant and agree
never to commence, voluntarily aid in any way or prosecute any action or
proceeding based upon each Party’s respective Released Claims.  If any such
action or proceeding is commenced, this Agreement may be pleaded as a full and
complete defense thereto. Each Party represents that it has been represented by
independent legal counsel of its own choice in connection with the negotiation
and execution of this Agreement and has had adequate opportunity to undertake
whatever due diligence or investigation it deemed necessary to enter into this
Agreement. Each represents that it is not relying and has not relied on any
representation, warranty or statement made by any other Released Party with
respect to the facts relating to the subject matter of this Agreement except as
expressly set forth in this Agreement and assumes the risk of any mistake of
fact relating to the subject matter of this Agreement or with regard to any of
the facts which are now unknown to them relating thereto, and to no such
representation, warranty, statement or mistake with respect to the facts
relating to the subject matter of this Agreement may be utilized as the basis of
or offered as evidence to support any future claim among or between any of the
Released Parties. Each Party represents and warrants that it has the right and
authority to enter into and execute this Agreement.
 
 
Page 2 of 8

--------------------------------------------------------------------------------

 

4.  Waiver Of Unknown Claims:  The Parties understand and agree and each has
been advised by legal counsel that the Released Claims include not only claims
presently known to the Parties but also include all unknown or unanticipated
claims.  The Parties knowingly and voluntarily waive any and all rights or
benefits that they may now have, or in the future may have, under the terms of
Section 1542 of the California Civil Code (and all statutory and common law
equivalents thereof), which provides as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
5.  Non-Disparagement:  For a period of two years after the Closing, each of the
Director Parties agrees that he will not disparage any of the Stockholder
Parties or PST in connection with the subject matter of this Agreement.  For a
period of two years after the Closing, each of PST and the Stockholders Parties
agrees that it will not disparage any of the Director Parties in connection with
the subject matter of this Agreement.  Brian Stewart confirms the preceding
sentence prohibits disparagement by him directly or indirectly.  Notwithstanding
the foregoing, this Section 5 does not prevent or limit a Party from giving
truthful testimony or other legally compelled disclosure.
 
6.  Indemnification And Forfeiture In The Event Of Breach:  Each of the Parties
hereto agrees to indemnify and hold the other harmless from and against any and
all loss, cost, damage or expense, including but not limited to attorney’s fees
incurred by the other, arising out of any breach of this Agreement or false
representation herein by the indemnifying Party.
 
7.  No Admission Of Liability:  Nothing in this Agreement constitutes an
admission of liability, responsibility or the merit or  lack of merit of any
claim or defense on the part of any Party except for the contractual obligations
expressly set forth in this Agreement.
 
8.  Director Stock Options:  Effective as of the Closing, PST agrees that each
of the Director’s stock options pursuant to their respective Stock Option
Agreements (as amended hereunder) shall provide as follows:
 
(a)         Howard Chase – PST acknowledges that all 200,000 “Option Shares”
under Chase’s June 22, 2009 Option Agreement with PST (the “Chase Option
Agreement”) are fully vested (the “Chase Vested Options”). Notwithstanding
Section 5 of the Chase Option Agreement, Section 5.1(a) is hereby amended to
provide that the exercisability of such Chase Option Shares and the term thereof
shall not expire until June 30, 2012 and PST acknowledges that Chase’s
resignation was voluntary and other than for “cause” (as defined under the Chase
Option Agreement). Section 1 and Section 5.1(b) of the Chase Option Agreement
are hereby terminated and of no further force or effect. PST shall maintain the
registration of the Chase Vested Options under PST’s S-8 Registration Statement
filed with the SEC on February 16, 2010 (or any substitute S-8 Registration
Statement), in full force and effect so long as any securities are registered
under any PST S-8 Registration Statement (or comparable form).  Chase
acknowledges and agrees that other than the options referenced in this paragraph
he has no other options or similar rights to acquire equity of PST and PST owes
him no additional equity or rights, and that any other options he may have shall
terminate and shall cease vesting on the Closing.
 
 
Page 3 of 8

--------------------------------------------------------------------------------

 

(b)         Loren McFarland – PST acknowledges that all 200,000 “Option Shares”
under McFarland’s June 22, 2009 Option Agreement with PST (the “McFarland Option
Agreement”) are fully vested (the “McFarland Vested Options”). Notwithstanding
Section 5 of the McFarland Option Agreement, Section 5.1(a) is hereby amended to
provide that the exercisability of such McFarland Option Shares and the term
thereof shall not expire until June 30, 2012 and PST acknowledges that
McFarland’s resignation was voluntary and other than for “cause” (as defined
under the McFarlan Option Agreement). Section 1 and Section 5.1(b) are hereby
terminated and of no further force or effect. PST shall maintain the
registration of the McFarland Vested Options under PST’s S-8 Registration
Statement filed with the SEC on February 16, 2010 (or any substitute S-8
Registration Statement), in full force and effect so long as any securities are
registered under any PST S-8 Registration Statement (or comparable
form).  McFarland acknowledges and agrees that other than the options referenced
in this paragraph he has no other options or similar rights to acquire equity of
PST and PST owes him no additional equity or rights, and that any other options
he may have shall terminate and shall cease vesting on the Closing.
 
(c)         William Hitchcock – PST acknowledges and agrees that 50,000 “Option
Shares” under Hitchcock’s January 26, 2010 Option Agreement with PST (the
“Hitchcock Option Agreement”) shall be fully vested as of the Closing (the
“Hitchcock Vested Options”) notwithstanding anything to the contrary under the
Hitchcock Option Agreement. Notwithstanding Section 4 of the Hitchcock Option
Agreement, Section 4.1(a) is hereby amended to provide that the exercisability
of such Hitchcock Option Shares and the term thereof shall not expire until June
30, 2012 and PST acknowledges that Hitchcock’s resignation was voluntary and
other than for “cause” (as defined under the Hitchcock Option Agreement).
Section 4.1(b) is hereby terminated and of no further force or effect. PST shall
maintain the registration of the Vested Options under PST’s S-8 Registration
Statement filed with the SEC on February 16, 2010 (or any substitute S-8
Registration Statement), in full force and effect so long as any securities are
registered under any PST S-8 Registration Statement (or comparable form).
Hitchcock acknowledges and agrees that other than the options referenced in this
paragraph he has no other options or similar rights to acquire equity of PST and
PST owes him no additional equity or rights, and that any other options he may
have shall terminate and shall cease vesting on the Closing.
 
(d)         Eugene Bauer – PST acknowledges and agrees that 50,000 “Option
Shares” under Bauer’s January 26, 2010 Option Agreement with PST (the “Bauer
Option Agreement”) shall be fully vested as of the Closing (the “Bauer Vested
Options”) notwithstanding anything to the contrary under the Bauer Option
Agreement. Notwithstanding Section 4 of the Bauer Option Agreement, Section
4.1(a) is hereby amended to provide that the exercisability of such Bauer Option
Shares and the term thereof shall not expire until June 30, 2012 and PST
acknowledges that Bauer’s resignation was voluntary and other than for “cause”
(as defined under the Bauer Option Agreement). Section 4.1(b) is hereby
terminated and of no further force or effect. PST shall maintain the
registration of the Vested Options under PST’s S-8 Registration Statement filed
with the SEC on February 16, 2010 (or any substitute S-8 Registration
Statement), in full force and effect so long as any securities are registered
under any PST S-8 Registration Statement (or comparable form).  Bauer
acknowledges and agrees that other than the options referenced in this paragraph
he has no other options or similar rights to acquire equity of PST and PST owes
him no additional equity or rights, and that any other options he may have shall
terminate and shall cease vesting on the Closing.
 
9.  Director Cash Compensation:  At the Closing, PST shall deliver to each
Director by cashier’s check or wire transfer as instructed by each Director in
immediately available funds the following amounts as indicated next to each
Director’s name below, less legally required tax withholding:
 
(a)         Howard Chase – $83,488
 
(b)         Loren McFarland – $64,912
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 

(c)         William Hitchcock – $10,025
 
(d)         Eugene Bauer – $10,025
 
Each Director agrees and acknowledges that other than the payment set forth
opposite his respective name immediately above, PST does not and will not owe or
be obligated to pay, and such Director is not entitled to receive or claim, any
wages, directors fees, compensation, reimbursement, bonus (for 2009, 2010 or any
other period) or other payments (including accrued but unused vacation and
reimbursable business-related expenses) from or on behalf of PST as of the date
hereof (for services rendered or otherwise) or as a result of the ending of such
Directors directorship or services to PST or in connection with any agreement he
may have with PST.
 
10.   PST Obligations:
 
In addition to any other obligation under each Director’s Indemnification
Agreement with PST, PST agrees and covenants that for a period of no less than
four years following the Closing (the “Coverage Period”), PST shall maintain in
full force and effect for the benefit of each Director as a named insured
Director & Officer Liability Insurance on terms and conditions (including but
not limited to policy limits, deductibles, scope of coverage and the like with a
financially sound insurance carrier) no less favorable as such insurance is
currently in effect as of the Closing.
 
11. Miscellaneous:  In further consideration of this Agreement, each Party
agrees as follows:
 
(a) The terms mentioned in the preceding paragraphs of this Agreement are the
entire and only consideration for it;
 
(b) The language of all parts of this Agreement shall in all cases be construed
as a whole, according to its fair meaning, and not strictly for or against any
of the Parties. The Parties hereto and their counsel have reviewed this
Agreement and specifically agree that any rule of construction, to the effect
that ambiguities are to be resolved against the drafting party, shall not apply
to the interpretation of this Purchase Agreement. All Parties acknowledge and
agree (and waive any conflicts) that Reed Smith LLP as the current counsel for
PST has likewise advised and counseled the Directors in connection with this
Agreement.
 
(c) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California without application of conflicts of law
principles;
 
(d) The various provisions of this Agreement are severable and if any is
unenforceable, at law or in equity, that provision may be severed, leaving the
others remaining in full force and effect;
 
(e) Headings contained in this Agreement are for convenience only and shall not
be considered for any purpose in construing the Agreement;
 
(f) This Agreement may only be modified by a written agreement identified as an
amendment/modification to this Agreement and signed by the Parties hereto; and
 
(g) The representations, warranties, covenants and agreements made herein shall
survive the execution and delivery of this Agreement. The entirety of the Stock
Option Agreements and Indemnification Agreements, as such may be modified by
this Agreement, are incorporated herein by reference and shall survive the
execution of this Agreement.
 
 
Page 5 of 8

--------------------------------------------------------------------------------

 

(h) This Agreement contains the entire agreement between the Parties to it with
regard to the matters set forth in it and shall be binding upon and inure to the
benefit of the executors, administrators, personal representatives, heirs,
successors and assigns of each.  This Agreement fully supersedes any and all
negotiations, and all prior written, oral, or implied agreements or
understandings between the Parties pertaining to the subject matters hereof.
 
(i) In the event of any suit or other proceeding to construe or enforce any
provision of this Agreement or any other instrument to be entered into pursuant
hereto, or otherwise in connection with this Agreement, the prevailing party’s
or parties’ reasonable attorneys’ fees and costs (in addition to all other
amounts and relief to which such party or parties may be entitled) shall be paid
by the other party or parties.
 
(j)          All agreements, representations, releases and covenants by all
Parties herein are separate and individual agreements, representations, releases
and covenants of that specific signatory alone, even if expressed as plural
agreements, and are not joint and several.  For the avoidance of doubt, no
Director Party is liable for the performance or non performance of PST or each
other, nor is any Stockholder Party liable for the performance or non
performance of PST or each other.
 
(k)         Any notice, request or other communication required to be given
pursuant to the provisions hereof shall be in writing and shall be deemed to
have been given when delivered in person, or five (5) days after being deposited
in the United States mail, certified or registered, postage prepaid, return
receipt requested and addressed to the party at its last known address.  The
address of any party may be changed by notice in writing to the other parties
duly served in accordance herewith.
 
(l)          All Parties understand that PST expects that it will, and that PST
is entitled to, file this Agreement with the SEC publicly.
 
(k)         This Agreement may be executed in one or more counterparts
(including by means of telecopied or electronic signature pages), all of which
shall be considered one and the same agreement, and shall become effective when
one or more such counterparts have been signed by each of the parties hereto and
delivered to the other party hereto.
 
PLEASE READ CAREFULLY.  THIS SEPARATION  AGREEMENT AND GENERAL RELEASE INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
 
Agreed:
     
DIRECTOR PARTIES:
         
DATED:
  
 
  
     
HOWARD CHASE
       
DATED:
  
 
  
     
LOREN MCFARLAND
       
DATED:
  
 
  

 
 
Page 6 of 8

--------------------------------------------------------------------------------

 
 

             
WILLIAM HITCHCOCK
       
DATED:
  
 
  
     
EUGENE BAUER
       
PST;
             
DATED:
  
 
PATIENT SAFETY TECHNOLOGIES, INC.
             
By:
  
       
  Authorized Signatory
       
STOCKHOLDER PARTIES:
                   
DATED:
  
 
John P. Francis
             
  
     
John P. Francis
       
DATED:
  
 
Brian Stewart
             
  
     
Brian Stewart
       
DATED:
  
 
A Plus International, Inc.
             
By:
  
       
  Authorized Signatory
       
DATED:
  
 
Wenchen Lin
             
  
     
Wenchen Llin
       
DATED:
  
 
Radisson Trading Company
             
By:
  
       
  Authorized Signatory
       
DATED:
  
 
Catalysis Partners, LLC
     
by Francis Capital Management, LLC
     
by: John Francis, Managing Member

 
 
Page 7 of 8

--------------------------------------------------------------------------------

 
 

     
By:
  
       
  Authorized Signatory
         
DATED:
  
 
Catalysis Offshore, Ltd.
     
by Francis Capital Management, LLC
     
by: John Francis, Managing Member
               
By:
  
       
  Authorized Signatory
         
DATED:
  
 
Francis Capital Management, LLC
     
by: John Francis, Managing Member
               
By:
  
       
  Authorized Signatory

 
 
Page 8 of 8

--------------------------------------------------------------------------------

 